                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )              No. 3:06-CR-011
                                                  )
 LAWRENCE MAURICE REEVES, JR.                     )


                                         ORDER

        By memorandum and order entered April 14, 2021 [doc. 99], this Court denied the

 defendant’s counseled motion for compassionate release pursuant to 18 U.S.C.

 3582(c)(1)(A)(i).       Therein, the Court explained its holding that the defendant’s

 rehabilitative efforts and a recent nonretroactive change in the law did not, alone or in

 combination, amount to extraordinary and compelling reasons justifying compassionate

 release in this case.

        Now before the Court is the defendant’s counseled motion to reconsider the April

 14 ruling. [Doc. 100]. The defense argues that the Court “overread the breadth” of the

 Sixth Circuit’s recent holding in United States v. Wills, 991 F.3d 720 (6th Cir. 2021).

        This Court did not “overread” Wills and is well aware of its own discretion. For

 example, this Court recently granted compassionate release in a case where arguments

 identical to those presented by the instant defendant were offered in combination with other

 grounds. See United States v. Coon, No. 3:03-CR-151, 2021 WL 682064 (E.D. Tenn. Feb.

 22, 2021).




Case 3:06-cr-00011-RLJ-DCP Document 101 Filed 04/30/21 Page 1 of 2 PageID #: 571
       That the Court did not also find extraordinary and compelling grounds for release

 in this case does not mean that the Court misread Wills. For the reasons provided in the

 Court’s April 14 ruling, the defendant’s motion for reconsideration [doc. 100] is DENIED.

             IT IS SO ORDERED.

                                                      ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2

Case 3:06-cr-00011-RLJ-DCP Document 101 Filed 04/30/21 Page 2 of 2 PageID #: 572
